Case 19-10118-KJC   Doc 9-4     Filed 01/22/19   Page 1 of 3



                        Exhibit C

                    Solicitation Notice
                 Case 19-10118-KJC              Doc 9-4       Filed 01/22/19         Page 2 of 3



                                     IMPORTANT LEGAL NOTICE

Please be advised that Maremont Corporation, together with its subsidiaries (the “Prospective Debtors”), are
soliciting votes on a proposed prepackaged plan of reorganization (as modified, amended, or supplemented
from time to time, the “Plan”) from persons asserting personal injury and wrongful death claims allegedly
arising from exposure to products manufactured by the Prospective Debtors (as defined more fully in the Plan,
the “Asbestos Personal Injury Claims”).

The Prospective Debtors have not yet commenced chapter 11 cases as of the date hereof. The Prospective
Debtors are engaging in a prepetition solicitation of the votes of holders of Asbestos Personal Injury Claims on
the Plan. This notice is for solicitation purposes only.

PERSONS ENTITLED TO VOTE ON THE PLAN:
A person may vote on the Plan if such person is the holder of an Asbestos Personal Injury Claim against the Prospective
Debtors, or the holder of an Asbestos Personal Injury Claim arising from a right of contribution or indemnification
for conduct or products of the Prospective Debtors against certain other parties related to Prospective Debtors,
including: Meritor, Inc. (“Meritor”) and the affiliates listed on Exhibit H to the Plan.

For a list of the principal former names used by the Prospective Debtors, including discontinued operations, certain
predecessors, and entities dissolved or merged into the Prospective Debtors, please see the disclosure statement
relating to the Plan, dated December 4, 2018 (the “Disclosure Statement”), and Exhibits F and H to the Plan.

VOTING DEADLINE:
To count, a vote must be received by Donlin, Recano and Company, Inc. (the “Claims, Notice and Balloting
Agent”) by 4:00 p.m. prevailing Eastern Time on January 18, 2019. VOTES NOT RECEIVED BY THIS
DEADLINE WILL NOT COUNT. Ballots will not be accepted by telecopy, facsimile or other electronic means,
including email.

Ballots must be signed, dated, and returned to the Claims, Notice and Balloting Agent as follows:

                    If by First Class Mail:                     If by Hand Delivery or Overnight Mail:
               Donlin, Recano & Company, Inc.                       Donlin, Recano & Company, Inc.
              Re: Maremont Corporation, et al.                     Re: Maremont Corporation, et al.
                  Attn: Voting Department                              Attn: Voting Department
             PO Box 192016 Blythebourne Station                            6201 15th Avenue
                    Brooklyn, NY 11219                                   Brooklyn, NY 11219

INJUNCTIONS:
The Plan provides for the issuance of injunctions that will channel all current and future Asbestos Personal
Injury Claims as defined in the Plan against the Prospective Debtors and Meritor and its affiliates, among
others, to a settlement trust, and will permanently limit the rights of holders of such claims.

DIRECTIONS TO OBTAIN DOCUMENTS:
Copies of the Plan, the Disclosure Statement, the Plan Supplement, once filed, and related documents and other
relevant information may be obtained at no charge by visiting the Prospective Debtors’ restructuring information
website at www.donlinrecano.com/maremont or by contacting the Claims, Notice and Balloting Agent through one
of the options listed below.

DIRECTIONS TO OBTAIN A BALLOT TO VOTE ON THE PLAN OR IF YOU HAVE QUESTIONS:
To obtain a ballot to vote on the Plan or for questions regarding this notice, please contact the Claims, Notice and
Balloting Agent:
 Telephone Inquiry Line          (212) 771 1128 and request to speak to a member of the “Solicitation Team”
 Email                           DRCVote@donlinrecano.com and reference “Maremont Vote” in the subject line
          Case 19-10118-KJC     Doc 9-4      Filed 01/22/19   Page 3 of 3



                   Maremont Corporation Ballot Processing
                   c/o Donlin, Recano and Company, Inc.
Address            Attn: Voting Department
                   6201 15th Avenue
                   Brooklyn, NY 11219
